Citation Nr: 1822629	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service-connection claim for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a service-connection claim for tinnitus.

3.  Entitlement to service connection for a bilateral ear condition, to include a bilateral hearing loss disability, and/or disability manifested by ear pain and infections. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction is currently in the RO in Manila, the Republic of the Philippines. 

In a June 2017 Decision Review Officer's decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right ankle fracture and assigned a noncompensable rating, effective July 28, 2010.  The decision represents a full grant of the benefits sought on appeal for service connection for a right ankle disability, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1977).  

In August 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that additional evidence, namely November 2017 correspondence containing a study of survey results addressing the need for improved hearing protection for aircraft carrier flight crews in U.S. Navy, and VA treatment records dated through December 2017 were added to the record after the issuance of a June 2017 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for the remanded issues herein.

The Board observes that in correspondence received in November 2017, the Veteran noted that he experiences ear infections and ear pain as a result of wearing hearing aids. As discussed below, the Board is reopening his service-connection claims for hearing loss and tinnitus.  Insofar as the Veteran contends that either in-service noise exposure, or post-service use of hearing aids have caused additional disability to the ears, the Board has expanded the issue on appeal to include consideration of whether service-connection is warranted for any ear disability.  

The Board observes that issues of higher rating claims for right ankle fracture, traumatic deviated nasal septum, and stab wound residuals to the left elbow, increased rating claims for chronic prostatic-urethritis, status post bilateral inguinal hernia repair residuals, and status post stab wound to the right postero-lateral chest wall, service connection claims for hypertension, lipoma on the back of the neck, and stab wound to the right arm, petition to reopen a service connection from for a lumbar spine disability, and a total disability based upon individual unemployment claim, have all been recently perfected (via October and November 2017 VA Form 9s), but not yet certified to the Board.  Given such indication that the RO is still developing these claims, and that the Veteran has requested hearings before the Board as to these issues, they will not be discussed by the Board at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final July 2006 rating decision, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for a bilateral hearing loss disability and his original service connection claim for tinnitus. 

2.  Evidence associated with the record since the final July 2006 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C. § 5108 (2017); 38 C.F.R. § 3.156 (a) (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2017); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).
II.  Analysis

The Veteran's service connection claim for bilateral hearing loss was previously denied in an October 1999 rating decision.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156 (b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the October 1999 rating decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In a July 2006 rating decision, the RO denied the Veteran's claim to reopen the service connection claim for bilateral hearing loss and denied his original service connection claim for tinnitus.  The Veteran filed a timely notice of disagreement in response to the July 2006 decision's denial as to both claims, but did not perfect an appeal after the RO issued a February 2008 statement of the case.  Therefore, the July 2006 rating decision is final.  38 U.S.C. § 7105 (c)(2017); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).   

The Veteran seeks to reopen the service connection claims for a bilateral hearing loss disability and tinnitus.  See July 2010 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in July 2006) includes service treatment records, VA treatment records through June 2006, and a May 1999 VA general examination report containing an impression of hearing loss.  The July 2006 rating decision denied the Veteran's claim to reopen the service connection claim for bilateral hearing loss based on the RO's conclusion that there was no new and material evidence indicating that the claimed disability either occurred in or was caused by service.  Likewise, the RO denied the Veteran's service connection claim for tinnitus because there was no evidence that the claimed tinnitus was linked to any disease or injury incurred during his service. 

The evidence pertaining to the Veteran's claimed bilateral hearing loss and tinnitus since the last final rating decision in July 2006 includes an October 2010 VA audiological examination report, VA treatment records dated through December 2017, the Veteran's testimony at the August 2017 Board hearing, October 2017 private audiogram findings, and November 2017 correspondence containing a 2005 study addressing the need for improved hearing protection for aircraft carrier flight crews, titled "U.S. Navy Flight Deck Hearing Protection Use Trends: Survey Results." 

The 2005 study of survey results addressing the need for improved hearing protection from aircraft carrier flight crews suggests a potential relationship between the claimed bilateral hearing loss and tinnitus and his service, during which he was regularly exposed to noise while working in proximity to aircrafts aboard aircraft carriers.  See August 2017 Hearing Tr. at 2-3.  Such evidence was not previously considered and relates to an unestablished fact necessary to prove the claims; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of the service connection claims for bilateral hearing loss and tinnitus are warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to this extent only, the benefit is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened and, to this extent only, the benefit is granted.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are the result of in-service noise exposure.  Specifically, he claims that he was exposed to excessive noise without hearing protection from working near aircrafts aboard aircraft carriers during his service.  See August 2017 Hearing Tr. at 2-3.  The Veteran also asserts that he suffers from ear pain and infections secondary to the use of hearing aids.  

Military personnel records document that the Veteran performed the duties of an aviation boatswain mate and was assigned to aircraft carriers, namely U.S.S. Intrepid and U.S.S. Randolph, during his service.  Service medical records, including a November 1961 enlistment examination report and April 1966 separation examination report, are silent as to complaints, diagnoses, and treatment pertaining to the claimed hearing disabilities.  Nevertheless, the Board finds no reason to call into question the Veteran's accounts of having been exposed to acoustic trauma during his period of active duty service.  

Post-service clinical records include a May 1999 VA general examination report, which notes an impression of hearing loss. 
 
The Veteran underwent a VA audiological examination in October 2010.  The VA examiner diagnosed bilateral hearing loss and noted that the claimed tinnitus was a symptom associated with the Veteran's bilateral hearing loss.  The VA examiner then provided a negative nexus opinion for bilateral hearing loss and tinnitus given that the first clinical evidence of hearing loss or tinnitus was in 1999, nearly 33 years after the Veteran's discharge from his service, and given the lack of evidence showing complaints or treatments for any hearing impairment during service. 

Since the October 2010 VA examination report, in November 2017, the Veteran has submitted correspondence containing a 2005 study addressing the need for improved hearing protection for aircraft carrier flight crews, titled "U.S. Navy Flight Deck Hearing Protection Use Trends: Survey Results."  Specifically, the study discusses that "U.S. Navy flight deck noise levels . . . and personnel exposure durations . . . are among the worst in the world" and recommends "double hearing protection [be] available to flight deck crews. . . ."  The Veteran has also reported that he was not provided adequate hearing protection during his service.  See November 2017 Correspondence.   Given that this study suggests a possible link between the Veteran's noise exposure and his claimed hearing disabilities, and such has not yet been addressed by a medical professional, a remand is necessary to obtain one.  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.   Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination, and a VA ear disease examination.  A copy of the claims file should be sent to, and reviewed by both examiners.  

Both examiners should take a history from the Veteran as to the progression of his disabilities.  All ear disabilities, to include any disability manifested by infections or pain, should be diagnosed.  If no such disability exists, this should be made clear, with consideration and comment on the Veteran's assertions that he experiences infections and ear pain.

With respect to hearing loss and tinnitus, the VA examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and/or tinnitus had onset in, or is otherwise related to his military service, to specifically include noise exposure from working near aircrafts and the Veteran's competent report that he was not provided adequate hearing protection during his service.  

With respect to any diagnosed ear disease other than hearing loss or tinnitus, the VA examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had onset in, or is otherwise related to his military service, to specifically include noise exposure from working near aircrafts and the Veteran's competent report that he was not provided adequate hearing protection during his service.  In the alternative, the examiner should also indicate whether such ear disease was caused or aggravated beyond its natural progression by hearing loss or tinnitus disabilities, to include his use of hearing aids.  

In offering the opinions, the examiners must consider the   
a 2005 study addressing the need for improved hearing protection for aircraft carrier flight crews, titled "U.S. Navy Flight Deck Hearing Protection Use Trends: Survey Results."  Specifically, the study discusses that "U.S. Navy flight deck noise levels . . . and personnel exposure durations . . . are among the worst in the world" and recommends "double hearing protection [be] available to flight deck crews," in light of the Veteran's report that no adequate hearing protection was provided to him during his service. See August 2017 Hearing Tr. at 8.  

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


